UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4285

ARLIE H. MONK, II,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Bluefield.
David A. Faber, District Judge.
(CR-98-100)

Submitted: October 26, 1999

Decided: November 19, 1999

Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David L. White, MASTERS & TAYLOR, L.C., Charleston, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
Steven I. Loew, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Arlie H. Monk, II, was convicted of bank fraud and
money laundering. In this appeal, he claims that there was insufficient
evidence at his trial to support his convictions and that the trial court
erred in determining the amount of restitution he should pay to the
victim bank. We affirm.

I.

In reviewing a sufficiency claim on appeal, we examine the evi-
dence in the light most favorable to the Government. Glasser v.
United States, 315 U.S. 60, 80 (1942). We will sustain the verdict if
it is supported by "substantial evidence." Id.

Monk's convictions arose from the last in a series of three fraudu-
lent loans in which his co-defendant, John F. Hale, Jr., was involved.
This loan (the "Monk loan") was obtained from McDowell County
National Bank ("McDowell") in September 1994. It was used in part
to pay off the second loan (the "Gentry loan"), which had also been
issued by McDowell. Neither Hale nor Monk made regular payments
on the Monk loan, ultimately resulting in a net loss of $114,719.36
for McDowell.

The purpose for each of the three loans was to acquire and develop
the same piece of property. In applying for these loans, Hale and
Monk made a number of misrepresentations about the state of the
property. In addition, according to the McDowell employee who
arranged the Monk loan, Hale and Monk applied for that loan in
Monk's father's name. Monk's father testified that he had not autho-
rized Monk to do this.

The Monk loan was disbursed in two checks, one to McDowell for
repayment of the Gentry loan and another to a trustee. With the pro-
ceeds from the second check, the trustee gave Hale a check in the
name of his aunt, Irma Gentry, which Hale deposited in his own
account at another bank. He then acquired a cashier's check, again in

                     2
Gentry's name, which he put into his own account at a different bank.
Out of this deposit, he transferred $10,000 into Monk's wife's
account.

Monk argues that there was insufficient evidence showing an intent
to defraud, as required by the bank fraud statute, 18 U.S.C. § 1344
(1994). See United States v. Wilkinson, 137 F.3d 214, 232 (4th Cir.
1998) (separate opinion of Hamilton, J.) (listing the elements of bank
fraud), cert. denied, ___ U.S. ___, 67 U.S.L.W. 3234 (U.S. Oct. 5,
1998) (No. 98-116). We disagree. The various misrepresentations
Monk made in his loan application, as well as the $10,000 benefit he
gained from the loan, sufficed to prove the requisite intent.

We also reject Monk's argument that the Government failed to
prove his involvement in the laundering of the proceeds from the
Monk loan. As described above, the evidence, viewed in the light
most favorable to the Government, established that Monk was
involved in obtaining money from McDowell by fraud and then, after
a series of transactions by his partner, he received a $10,000 payoff
from that loan. We conclude the jury could properly infer from this
evidence that Monk was involved in the transactions linking the fraud
and the payoff. Accordingly, Monk is not entitled to reversal of his
convictions based on insufficiency of the evidence.

II.

Monk's claim concerning the restitution order is equally unavail-
ing. He asserts that he should not be liable for McDowell's entire loss,
because part of the Monk loan was used to pay off the Gentry loan.
In essence, he argues that the bank would have lost the amount of the
Gentry loan even if Hale and Monk had never taken out the Monk
loan, so Monk should only be made to account for the increase in loss
caused by the Monk loan (that is, the amount of the Monk loan minus
the amount of the Gentry loan). We believe, however, that the Monk
loan was intimately related to the Gentry loan and that this deceptive
refinancing increased McDowell's exposure to the risk of default.
Accordingly, we uphold the lower court's decision requiring Monk to
make restitution for the entire loss caused by Hale's scheme. See
United States v. Henoud, 81 F.3d 484, 488-89 (4th Cir. 1996) (dis-

                    3
cussing the scope of permissible restitution orders in cases involving
schemes and conspiracies).

In sum, we affirm Monk's convictions and his sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4